—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered June 29, 1992, convicting him of murder in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of shooting and killing one man and wounding another in a Chinese restaurant in Brooklyn. During the incident, one of the victims slashed the defendant with a knife. The police subsequently found the defendant on the street, bleeding profusely, and took him to a hospital where he made statements that conflicted with his subsequent testimony at trial.
The evidence adduced at trial regarding the voluntariness of the defendant’s statements to the police was insufficient to raise a factual dispute with regard thereto. Therefore, the trial court properly refused to charge the jury on that issue (see, People v Cefaro, 23 NY2d 283, 286).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), without merit, or harmless error. Santucci, J. P., Joy, Friedmann and Florio, JJ., concur.